DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of February 5, 2021.  Claims 1-7, 9-15, 18, 20, 21 and 29-31 are pending in the application, with Claims 1 and 20 being in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9-12, 14, 15, 18, 20, 21 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0277149 (“Huang”).
	Regarding Claim 1, Huang discloses a control method for a luminaire (Figs. 1 and 2; Abstract) with a daylight sensor configured for measuring a light level of daylight (250) at dusk and dawn ([0044]), comprising: 
	obtaining a first value representative of the angle of the sun with respect to the horizon ([0033]); 

		obtaining a second value representative of a light level using the daylight sensor of the luminaire ([0028]-[0033]); and 
		controlling the luminaire when the obtained second value fulfils a first predetermined criterion ([0028]-[0033]); 
	registering over time, for at least one determined obtained second value, at least one corresponding obtained first value and/ or, for at least one determined first value, at least one corresponding obtained second value (Figs. 3A-B; [0052]-[0053]); and 
	adjusting the first predetermined criterion based on the registrations over time (Figs. 3A-B; [0052]-[0053]).

	Regarding Claim 2, Huang further discloses wherein the adjusting of the first predetermined criterion based on the registrations over time is done such that measurement errors of the measuring by the daylight sensor are taken into account ([0052]).

	Regarding Claim 5, Huang further discloses wherein the registering over time comprises registering over time a corresponding obtained first value, when the obtained second value is equal to a predetermined value or within a predetermined range ([0052]).



	Regarding Claim 7, Huang further discloses wherein the registered second values or the registered first values are averaged over a period of time to obtain an average value, wherein the adjusting is based on changes of the average value over time, wherein preferably the period of time for the averaging is between 2 weeks and 4 months, and wherein preferably the adjusting is based on a shifting of the average value when comparing the average value of a present year with an average value of a previous year (Figs. 3A-B; averaged over 3 weeks, [0052]).

	Regarding Claim 9, Huang further discloses wherein said averaging is performed for a number of consecutive partially overlapping periods of time, wherein the period of time is preferably a multiple of a year ([0052]).

	Regarding Claim 10, Huang further discloses wherein the registering over time comprises registering at least once every 7 days, preferably at least once every 5 days, more preferably at least once every 2 days, and even more preferably daily (Figs. 3A-B; [0052]-[0053]).



	Regarding Claim 12, Huang further discloses wherein the controlling of the luminaire comprises controlling the switching on or off of the luminaire when the obtained second value fulfils a first predetermined criterion ([0028]-[0033]; [0044]), wherein preferably the controlling comprises: 
	switching on the luminaire when the obtained second value is below a predetermined first threshold value ([0044]); or 
	switching off the luminaire when the obtained second value is above a predetermined second threshold value ([0044]).

	Regarding Claim 14, Huang further discloses wherein the first predetermined criterion is that the second obtained value is above or below a threshold value, and the adjusting of the first predetermined criterion comprises adjusting the threshold value ([0028]-[0033]; [0052]-[0053]).

	Regarding Claim 15, Huang further discloses wherein the first predetermined criterion is that the second obtained value is above or below a threshold value, and the adjusting of the first predetermined criterion comprises adjusting the threshold value, the method further comprising determining a correlation between the first value and the second value when the first value is within the first predetermined range, and wherein 

	Regarding Claim 18, Huang further discloses a non-transitory computer-readable medium comprising computer-executable instructions to perform one or more steps of the method, when the program is run on a computer ([0038]), of claim 1.

	Regarding Claim 20, Huang discloses a control system for a luminaire (Figs. 1 and 2; Abstract), comprising; 
	a daylight sensor (250; [0037]) configured for measuring a second value representative of a light level of daylight at dusk and dawn (sun angle information; [0033]); 
	a control device (230) configured to obtain a first value representative of the angle of the sun with respect to the horizon ([0033]); and to perform the following steps if the obtained first value is within a first predetermined range: 
		obtaining a second value from the daylight sensor ([0028]-[0033]); and
		controlling the luminaire when the obtained second value fulfils a first predetermined criterion ([0028]-[0033]); 
	said control device (230) being further configured to register over time, for at least one determined obtained second value, at least one corresponding obtained first value; and/or, for at least one determined first value, at least one corresponding obtained second value (Figs. 3A-B; [0052]-[0053]); and


	Regarding Claim 21, Huang further discloses wherein the control device is configured for any one or more of the following (examiner note: the claim as written requires only one of the list, the other elements of the list have been addressed individually as set forth in part on the rejections of the claims above): 
	for adjusting the first predetermined criterion based on the registrations over time, such that measurement errors of the measuring by the daylight sensor are taken into account ([0052]); 
	for adjusting of the first predetermined criterion based on the registrations over time, such that measurement errors due to aging of the daylight sensor are taken into account; 
	for performing the registering over a period of time of at least a plurality of years, and for adjusting the first predetermined criterion based on the registrations over said plurality of years such that a degradation of the daylight sensor over said plurality of years is taken into account; 
	for obtaining weather conditions and to perform the registering over time when the obtained weather conditions correspond to predetermined weather conditions; and
	for performing the adjusting based on the values registered for the predetermined weather conditions; 


	Regarding Claim 29, Huang further discloses wherein the daylight sensor (250) is provided in the luminaire such that a light receiving surface of the daylight sensor is oriented facing the sky (to capture daylight; [0039]-[0041]).

	Regarding Claim 30, Huang further discloses a GPS receiver (140), wherein the control device is configured to compute the first value based on data received by the GPS receiver ([0024]-[0029]).

	Regarding Claim 31, Huang further discloses a luminaire (Fig. 1) comprising an artificial light source (lamp, [0017]), driving circuitry for driving the artificial light source (120), and the control system of claim 20, wherein the control device is configured for controlling the switching on and off of the luminaire by controlling the driving circuitry ([0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0277149 (“Huang”) in view of U.S. Patent Publication No. 2014/0292208 (“Chemel”).
	Regarding Claim 3, Huang fails to specifically disclose wherein the adjusting of the first predetermined criterion based on the registrations over time is done such that measurement errors due to aging of the daylight sensor are taken into account.
	However, Chemel, in the same field of endeavor teaches wherein the adjusting of the first predetermined criterion based on the registrations over time is done such that measurement errors due to aging of the daylight sensor are taken into account ([0110]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method of controlling a luminaire as disclosed by Huang, with the adjustments based on aging/degradation of the daylight sensor as taught by Chemel, in order to more accurately adjust the light output, as evidenced by Chemel ([0110], lines 7-10).

	Regarding Claim 4, Huang fails to specifically disclose wherein the registering, over time is done over a period which comprises a plurality of years, such that the first predetermined criterion is adjusted in function of a degradation of the daylight sensor over the years.
	However, Chemel, in the same field of endeavor, teaches wherein the registering, over time is done over a period which comprises a plurality of years, such 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method of controlling a luminaire as disclosed by Huang, with the adjustments based on aging/degradation of the daylight sensor as taught by Chemel, in order to more accurately adjust the light output, as evidenced by Chemel ([0110], lines 7-10).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0277149 (“Huang”).
	Regarding Claim 13, although Huang teaches adjusting lux threshold ranges, Huang fails to specifically teach wherein the first threshold value is adjusted in a range between 40 lux and 5 lux, preferably between 20 lux and 10 lux, and wherein the second threshold value is adjusted in a range between 75 lux and 40 lux, preferably between 70 lux and 45 lux; however, these ranges are a matter of design choice absent unexpected results.

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
	Initially, the examiner appreciates the detailed description of what Applicants regard as their invention vis-à-vis Huang; however, regarding the invention as claimed the examiner cannot concur with Applicants’ arguments for the following reasons.

	With respect to Applicants’ arguments regarding “the latter two steps” in the first full paragraph of page 16 of their Response, the examiner points to Huang as clearly disclosing the broadly claimed registration over time and adjusting steps in Huang’s Figs. 3A-B and paragraphs [0052]-[0053] (“in the past three weeks, the average illumination information is in increase/decrease”? analysis in Huang), thereby meeting all the broadly claimed limitations in “the latter two steps”.  
	The examiner also notes that the broadest reasonable interpretation (“BRI”) of the amended recitation “and/or” is “or” and is being interpreted that way for purposes of examination.
	With respect to Applicants’ arguments, in the first paragraph of page 17 of their Response, regarding adjustments based on errors due to aging of the daylight sensor, it is Chemel not Huang that is cited for this feature.
	With regard to Applicants’ arguments regarding the Sec. 103 rejections of the claims, staring on page 21 of their Response, the examiner notes that Chemel is merely 
	The motivation to combine the teachings of Chemel with the disclosure of Huang can be found in Chemel’s paragraph [0110], lines 7-10 in particular; that is, in order to more accurately adjust the light output.
	For at least these reasons, the rejections of all the pending claims set forth in their detailed rejections above are maintained.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844